UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1585


ANNETTE SHARIF,

                  Plaintiff - Appellant,

          v.

R. PETER MASTERTON, Department of the Army,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00160-JRS)


Submitted:   September 29, 2011             Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annette Sharif, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Annette    Sharif    appeals   the     district   court’s     order

dismissing her civil complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), (ii) (2006), and a subsequent order

denying reconsideration.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        Sharif v. Masterton, No. 3:11-cv-

00160-JRS (E.D. Va. April 19, 2011; May 17, 2011).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2